DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
The amendment to Claim 1 is acknowledged.
Applicant's arguments and amendment filed 6/14/2022 have been fully considered.
The amendment to Claim 1 overcomes the rejection under 35 U.S.C. § 112(b). 
The applicant argues that Kokobun fails to teach a transmitter having a diverger lens wherein "the first beam and the second beam travel through an identical point on the diverger lens,” because “the expander is, in reality, two different expanders.” The examiner disagrees. Fig. 14 is interpreted as a different embodiment. Kokobun clearly specifies that “[t]he pulses are expanding laser pulses, spread by a beam expander,” in col. 3, lines 21-22. This difference is also explained with regards to Fig. 13, “the single optical receiver is preferred to as 15a at t=0 and as 15b at t=Δt,” in col. 9, lines 6-7. Moreover, the claims are still so broad that the first and second beam generators and the first and second paths could be overlapping, in which case there is only one path passing through the beam expander. The rejection stands.

Note that the reasoning is adjusted to clarify and emphasize the point that the claimed limitation was already present in the rejection. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, and 8 are rejected under 35 U.S.C. 103 as obvious over Kokobun (US 8,717,577 B1) in view of official notice.
Regarding Independent Claim 1, Kokobun discloses an optical transmitter for shearography (Figs. 1-4) comprising:
a first beam generator operable to produce a first laser beam along a first beam path through the optical transmitter (Laser 1, 14a);
a second beam generator wherein the second beam generator is a laser beam generator that generates a second laser beam along a second beam path through the optical transmitter (Laser 2, 14b); and
a diverger within both of the first and second beam paths, wherein the first beam and the second beam travel through an identical point on the diverger (“[t]he pulses are expanding laser pulses, spread by a beam expander,” col. 3, lines 21-22’ “the single optical receiver is preferred to as 15a at t=0 and as 15b at t=Δt,” col. 9, lines 6-7, Expander/receiver 15 is interpreted as the diverger) and the diverger produces a beam spread illumination pattern (col. 3, lines 21-25);
a receiver configured to detect reflections of the beam spread illumination pattern generated by the first and second beams after traveling through the diverger lens (38, col. 6, line 63-col. 7, line 20); and
a processor (CPU 16) configured identify non-uniform movement of a reflecting surface by comparing, overlaying, or comparing and overlaying reflection data from the receiver ([c]omparison of specklegrams generated by the first and second laser beam images reveals any microscopic changes in the surface shape that occurred between the first and second images. The pairs of specklegrams are processed together so as to render a single image, or shearogram, that shows the surface changes as set of visible shearogram fringes, col. 2, lines 42-47, also see, col. 2, lines 25-27, col. 3, lines 50-53, col. 9, lines 3-7, col. 10, lines 15-16, 20-24, and 25-33).
Kokobun explains that beam expanders are well known in the art; however, it is silent regarding the diverger/beam expander comprising a diverger lens. The examiner takes official notice that a beam expander commonly comprises a diverging lens and one or more converging or collimating lenses. For example see [0024] and [00260] and Fig. 2D of US 2018/0066810 A1, or [0023] and [0056] and Fig. 2D of US 2017/0205034 A1, or [0036] and  US 2018/0164089 A1, or [0033] of US 2016/0166431 A1.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have beam expander comprise a diverger lens as this is a common use of a beam expander that performs the diverger lens function, and a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding Claim 7, Kokobun discloses the optical transmitter of claim 1 wherein the optical transmitter is carried by a moving platform (moving platforms such as aircraft, surface craft, col. 2, lines 12, 20, col. 5, line 56, throughout the text and title), wherein the beam spread from the diverger lens appears to originate from a substantially same spatial point despite having been generated from two separate locations due to the moving platform (Figs. 1-3, col. 6, lines 2-3, col. 8, lines 21-24).
Regarding Claim 8, Kokobun discloses the optical transmitter of claim 7 wherein the moving platform further comprises:
one of a rotary-winged aircraft, fixed wing aircraft, drone, and lighter than air aircraft (as applied to Claim 7, col. 2, lines 12, 20, col. 5, line 56).

Claim 2 is rejected under 35 U.S.C. 103 as obvious over Kokobun (US 8,717,577 B1) in view of Lentine (US 2018/0066810 A1).
Regarding Claim 2, Kokobun discloses the optical transmitter of claim 1 wherein the diverger lens is positioned at the intersection of the first and second beam paths (as applied to Claim 1, Fig. 2).
Kokobun is silent regarding the diverger lens being spherical.
Lentine specifically discloses the use of a beam expander, comprising a diverging and a collimating lens ([Fig. 2D, [0024], [0060]), both of which are spherical and discloses that the diverging lens can include any such element that can increase the divergence of light incident upon it, and may include, for example, a diverging lens, a diverging mirror, a prism, a filter, an aperture or any other type of optical element capable of increasing the divergence of a beam of light.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have the diverger lens be spherical for the purpose of expediting the design and for economical reasons.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5,467,122 A and US 6,873,716 B1 disclose the use of a diverger lens in LIDAR mapping from an aircraft vehicle.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877